Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 24, 26, 27, 29-33 and 36-47 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    77
    613
    media_image1.png
    Greyscale
,
and the species found in paragraph [0008] on page 3,

    PNG
    media_image2.png
    376
    676
    media_image2.png
    Greyscale
,
in the reply filed on July 8, 2022 is acknowledged.

The requirement is still deemed proper and is therefore made FINAL.


Claims 1-9, 14 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 8, 2022.  Claims 1-9, 14 and 17 were cancelled per the Amendment filed July 8, 2022.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on April 27, 2020.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 24 is objected to because of the following informalities:  the formula in claim 24 is not completely legible.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 24, 26, 27, 29-33 and 36-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 is indefinite because the metes and bounds of the claim cannot be ascertained due to the phrase “a derivative thereof” in the claim.  This rejection can be overcome by adding the derivative limitation in claim 37 to claim 24.
Claim 37 lacks antecedent basis from claim 36 because there is no earlier recitation in claim 36 of a derivative of the small molecule as found in claim 37. See claims 38-40 for same.
Claim 37 is unclear and therefore, indefinite because there is no available nitrogen in the small molecule of the formula in claim 24 to have a N-oxide derivative as stated in claim 37.  
In claim 39, the use of the phrase “wherein the derivative comprises” makes claim 39 indefinite because of improper Markush language format.  The use of “comprises” is open-ended language whereas Markush claims requires closed language such as “consisting of”, “selected from” or “selected from the group consisting of”.  See claim 40 for same (lines 3 and 11 of the claim).
Claim 39 is indefinite because of the derivatives “a sulfonyl”, “oxo”, etc. which have dangling valences (lines 6 and 8 of the claim).  Claims of the “dangling valence” type in which only the portion of the structure responsible for the activity is defined in the claim are indefinite because the claims are of indeterminate in scope and generally broader than any possible supporting disclosure. Ex parte Diamond, 123 USPQ 167 (POBA 1959).
Regarding claim 40, the phrases “(i.e., 1,1’-methylene-bis-(2-hydroxy-3-naphthoate)))” and “such as” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention (lines 9, 10 and 12 of the claim).  See MPEP § 2173.05(d).
Claims dependent on independent claim 24 which do not resolve the issues stated above are also indefinite.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26, 27 and 37-40 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 26 and 27 fail to further limit claim 24 because claims 26 and 27 claim properties of the small molecule.  A compound and its properties are inseparable.  In re Papesch, 137 USPQ 43 (CCPA 1963).  See MPEP 2112.01(I) and (II).  The specification does not disclose that there are small molecules embraced by the formula in claim 24 which do not have the properties recited in claims 26 and 27.  Therefore, the scope of small molecules in claims 26 and 27 is deemed the same as the scope of small molecules in claim 24.  This rejection can be overcome by the cancellation of claims 26 and 27.
Claim 37 fails to further limit claim 36 because claim 37 is broader in scope than claim 36.  Claim 36 does not state a derivative of the small molecule as found in claim 37.  See claims 38-40 for same.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 24, 26, 27, 29-33, 36 and 41-47 are rejected under 35 U.S.C. 103 as being unpatentable over Lack et al. {Journal of Medicinal Chemistry, 2011, 54, 8563-8573} and Munuganti et al. {Journal of Medicinal Chemistry, 2013, 56, pages 1136-1148} each in view of the teachings in Baniahmad {Journal of Molecular Neuroscience, 2016, 58(3), pages 343-347}, Shih et al. {US Patent 8,202,905} and Hung {US 2015/0284725}.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims a method of treating spinobulbar muscular atrophy in a subject comprising administering a small molecule of the structure,

    PNG
    media_image3.png
    364
    473
    media_image3.png
    Greyscale
,
wherein the small molecule is especially (see present claim 29),

    PNG
    media_image4.png
    310
    400
    media_image4.png
    Greyscale
.
Lack et al. teach that the androgen receptor (AR) is the best studied drug target for the treatment of prostate cancer.  See Abstract on page 8563.  Lack et al. disclose that Compound #3,

    PNG
    media_image5.png
    193
    529
    media_image5.png
    Greyscale

is an AR binding function 3 (BF3) interactor (Table 1 on page 8566).  Lack et al. teach that BF3-oriented compounds demonstrate a mechanism of anti-AR action (see Conclusions on page 8569).  Lack et al. teach that the androgen receptor modulator alters a co-regulator binding to the activation function-2 domain of the androgen receptor (Figure 8 on page 8570).   
	Munuganti et al. teach that his Compound 1 is an AR-BF3 inhibitor (Figure 1 on page 1137).

    PNG
    media_image6.png
    415
    660
    media_image6.png
    Greyscale

Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	Lack et al. nor Munuganti et al. teach that their antiandrogen compounds can be administered to treat spinobulbar muscular atrophy.
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
However, Baniahmad teach Spinal-bulbar muscle atrophy (SBMA), also named Kennedy’s Disease, is caused by a polyglutamine expansion (PolyQ) of the coding region of the androgen receptor (AR).  See the abstract on page 343.  Baniahmad teaches the androgen-dependent occurrence SBMA by the AR-PolyQ mutant.  Baniahmad teach that treatments using androgen receptor antagonists can be beneficial to reduce SBMA symptoms.  See Conclusions on page 345.
Shih et al. claim that Spinal and Bulbar Muscular Atrophy (SBMA, Kennedy’s Disease) and prostate cancer are androgen receptor associated medical conditions.  See claims 1, 8 and 10 in Shih et al. (columns 50 and 51).  Shih et al. claim that a subject suffering from an androgen receptor associated medical condition can be a human (see claims 1 and 15 in columns 50 and column 52).  Shih et al. teach pharmaceutical compositions comprising carriers, diluents or excipients (column 18, lines 32-44).  Shih et al. teach that his pharmaceutical formulation can be administered using suitable routes such as orally, subcutaneously, intravenously, etc. (column 18, line 63 thru to column 19, line 29).
Hung teaches the association of the androgen receptor gene with Kennedy’s Disease. See paragraph [0002] on page 1.  Hung teaches that Kennedy’s Disease is characterized by the degeneration and loss of lower motor neurons in the brainstem and spinal cord {paragraph [0004] on page 1}.  Hung teach that treatment of Kennedy’s Disease includes symptoms or complications in a subject having an AR gene mutation associated with Kennedy’s Disease such as muscle strength loss, muscle atrophy, muscle denervation, testicular atrophy, etc. {paragraph [0006] on page 1 and paragraph [0085] on page 4}.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to combine the teachings of Lack et al. and Munuganti et al. with the teachings in Baniahmad, Shih et al., and Hung to select an androgen receptor-BF3 inhibitor to treat SBMA because  Baniahmad, Shih et al., and Hung teach androgen receptor inhibition as a treatment of SBMA and Lack et al. and Munuganti et al. teach compounds that are androgen receptor modulators.  The present claimed invention would have been suggested to one skilled in the art and therefore, the present claimed invention would have been obvious to one skilled in the art.


	The elected species for the claimed method of use is not allowable.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 26, 2022
Book XXVII, page 49